The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 11/24/2020, wherein claim 8 has been amended. 
Applicant’s amendment filed on 11/24/2020, overcomes the rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Any rejection from the previous office action, which is not restated herein is withdrawn.
Claims 1-12, 20-22 are examined herein on the merits.

Claim Objections
Claims 1-12 and 20-22 are objected to because of the recitations “ARN-509”. Applicant's insertion of chemical structure or chemical name will be favorably considered. Appropriate correction is required.
Response to Arguments
Applicant’s arguments have been considered. It is pointed out that ARN-509 is developmental code name or abbreviation given during development of the compound. Applicant's insertion of chemical structure or chemical name will be favorably considered. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-3, 4, 5, 6, 7, 9-12, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grahek et al. (WO 2015/118015 A1), in view of Bosch et al. (US 2014/0287039, PTO-892 of record).
apalutamide instant ARN-509 (see page 10) wherein the solid dispersion is formed preferably with polymer hydroxypropyl methylcellulose (HPMC) or hypromellose acetate succinate (HPMC-AS). See abstract; page 17, para 3-page 18, line 10. It is taught that the compound apalutamide (ARN-509) is mainly amorphous. See page 4, lines 6-13; page 10. It is taught that the solid dispersion of the polymer and the compound of formula 1 which includes ARN-509 (see page 10) is substantially homogenous (i.e a solid solution). See page 7, lines 1-2; page 13, lines 4-11. It is taught that the ratio of the compound of formula 1 which includes ARN-509 and the polymer is from 2:1 to 1:10. See page 7, (23). It is taught that the formulation can be in the form of a tablet. See page 8, (31). The compositions therein are used to treat male patients with metastatic castration-resistant prostate cancer. See abstract; page 1. It is taught that compound of formula 1 such as ARN-509 can be present in an amount of 10 mg to 480 mg in one dosage unit of capsule or tablet. See page 8, (32).
Grahek et al. do not teach employment of abiraterone acetate in combination with solid dispersion of apalutamide (instant ARN-509) and a polymer hypromellose acetate succinate (HPMC-AS).
Grahek et al. do not teach employment of glucocorticoid such as predisone or prednisolone. 
Bosch et al. teach that abiraterone acetate in combination with prednisone or prednisolone are approved for treatment of patients with metastatic castration-resistant prostate cancer. See paras [0006]-[0007]. Zytiga® tablets (250) are approved in combination with prednisone. See para [0007].

It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose such as for treating metastatic castration-resistant prostate cancer. The idea for combining them flows logically from their having been used individually in the prior art. As shown by recited teachings of Bosch et al. and Grahek et al., abiraterone acetate, prednisone or prednisolone and solid dispersion of ARN-509 with HPMC-AS are useful for treating metastatic castration-resistant prostate cancer, and thus it would have been obvious to a person of ordinary skill in the art at the time of invention to combine abiraterone acetate, prednisone or prednisolone and solid dispersion of ARN-509 with HPMC-AS to obtain a composition to treat metastatic castration-resistant prostate cancer. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a solid dispersion with the particular 
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ 250 mg of abiraterone acetate and 60 mg of ARN-509 as in instant claims 9, 10. One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective amounts of abiraterone acetate and of ARN-509 employed in the compositions, since the optimization of effective amounts of known agents can be routinely optimized and is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
apalutamide instant ARN-509 (see page 10) wherein the solid dispersion is formed preferably with polymer hydroxypropyl methylcellulose (HPMC) or hypromellose acetate succinate (HPMC-AS). The compositions therein are used to treat male patients with metastatic castration-resistant prostate cancer. Bosch et al. teach that abiraterone acetate in combination with prednisone or prednisolone are approved for treatment of patients with metastatic castration-resistant prostate cancer. It is pointed out that as shown by recited teachings of Bosch et al. and Grahek et al., abiraterone acetate, prednisone or prednisolone and solid dispersion of ARN-509 with HPMC-AS are useful for treating metastatic castration-resistant prostate cancer i.e abiraterone acetate, prednisone or prednisolone and solid dispersion of ARN-509 with HPMC-AS have the same utility. Thus it would have been obvious to a person of ordinary skill in the art at the time of invention to combine abiraterone acetate, prednisone or prednisolone and solid dispersion of ARN-509 with HPMC-AS to obtain a composition to treat metastatic castration-resistant prostate cancer.
Applicant argues that “There is no reason to believe that those of ordinary skill in the art would have combined these two members of different classes of drugs. Those of 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that “Even if those of ordinary skill had been motivated to combine the respective teachings of Grahek and Bosch, no claimed invention would have produced. Grahek, for example, discloses compositions comprising ARN-509 and prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose such as for treating metastatic castration-resistant prostate cancer. The idea for combining them flows logically from their having been used individually in the prior art. As shown by recited teachings of Bosch et al. and Grahek et al., abiraterone acetate, prednisone or prednisolone and solid dispersion of ARN-509 with HPMC-AS are useful for treating metastatic castration-resistant prostate cancer, and thus it would have been obvious to a person of ordinary skill in the art at the time of invention to combine abiraterone acetate, prednisone or prednisolone and solid dispersion of ARN-509 with HPMC-AS to obtain a composition to treat metastatic castration-resistant prostate cancer. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).


Grahek et al. and Bosch et al. are applied as discussed above.
Grahek et al. does not teach the employment of HPMCAS LG as HPMCAS.
Shin-Etsu teaches that HPMCAS comes in various grades and depending on the desired outcome, specific grades can be selected. See pages 5-7.
It would have been obvious to a person of ordinary skill in the art to employ HPMCAS LG (low acetyl content, granular; micronized grade) as HPMCAS in the solid dispersion. One of ordinary skill in the art would be motivated to employ HPMCAS LG (low acetyl content, granular; micronized grade) as HPMCAS, since it is known according to Shin-Etsu that HPMCAS comes in various grades and depending on the desired outcome, specific grades can be selected; and selecting the LG grade is obvious and one skilled in the art would have found it obvious to select HPMCAS-LG depending on the desired particle or solubility. 

3) Claims 1-3, 4, 5, 6, 7, 9-12, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over POSADAS EDWIN M Et al. (CANCER RESEARCH, vol. 75, no. Suppl.15, August 2015, PTO-892 of record), in view of Grahek et al. (WO 2015/118015 A1, PTO-892 of record).
the combination of ARN-509 with abiraterone acetate and prednisone in patients with metastatic castration-resistant prostate cancer (mCRPC). See abstract; Title; Conclusions. 
POSADAS EDWIN M et al. do not teach solid dispersion of apalutamide (instant ARN-509) and a polymer hypromellose acetate succinate (HPMC-AS), and the particular ratios of ARN-509 : HPMCAS.
Grahek et al. discloses solid dispersions composition of compound of formula I such as apalutamide instant ARN-509 (see page 10) wherein the solid dispersion is formed preferably with polymer hydroxypropyl methylcellulose (HPMC) or hypromellose acetate succinate (HPMCAS). See abstract; page 17, para 3-page 18, line 10. It is taught that the compound apalutamide (ARN-509) is mainly amorphous. See page 4, lines 6-13; page 10. It is taught that the solid dispersion of the polymer and the compound of formula 1 which includes ARN-509 (see page 10) is substantially homogenous (i.e a solid solution). See page 7, lines 1-2; page 13, lines 4-11. It is taught that the ratio of the compound of formula 1 which includes ARN-509 and the polymer is from 2:1 to 1:10. See page 7, (23). It is taught that the formulation can be in the form of a tablet. See page 8, (31). The compositions therein are used to treat male patients with metastatic castration-resistant prostate cancer. See abstract; page 1. It is taught that compound of formula 1 such as ARN-509 can be present in an amount of 10 mg to 480 mg in one dosage unit of capsule or tablet. See page 8, (32).
It would be obvious to employ solid dispersion of amorphous apalutamide (ARN-509) with HPMC-AS in combination with abiraterone acetate and prednisone in a carrier, since Grahek et al. teaches solid dispersions of amorphous ARN-509, wherein the solid 
It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose such as for treating metastatic castration-resistant prostate cancer. The idea for combining them flows logically from their having been used individually in the prior art. As shown by recited teachings of POSADAS EDWIN M et al. and Grahek et al. abiraterone acetate, prednisone and solid dispersion of ARN-509 with HPMC-AS are useful for treating metastatic castration-resistant prostate cancer, and thus it would have been obvious to a person of ordinary skill in the art at the time of invention to combine abiraterone acetate, prednisone and solid dispersion of ARN-509 with HPMC-AS to obtain a composition to treat metastatic castration-resistant prostate cancer. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a solid dispersion with the particular ratios of ARN-509 : HPMCAS as in instant claims 4, 5. One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the ratios of  ARN-509 : HPMCAS employed in the solid dispersion, since the optimization of effective amounts of known agents and the ratios in 
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ 250 mg of abiraterone acetate and 60 mg of ARN-509 as in instant claims 9, 10. One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective amounts of abiraterone acetate and of ARN-509 employed in the compositions, since the optimization of effective amounts of known agents can be routinely optimized and is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
It would have been obvious to obtain the pharmaceutical composition comprising solid dispersion of amorphous apalutamide (ARN-509) with HPMC-AS in combination with abiraterone acetate and prednisone in a carrier in the form of a tablet because Grahek et al. teaches that the formulation therein can be in the form of a tablet.


Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.

It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose such as for treating metastatic castration-resistant prostate cancer. The idea for combining them flows logically from their having been used individually in the prior art. As shown by recited teachings of POSADAS EDWIN M et al. and Grahek et al. abiraterone acetate, prednisone and solid dispersion of ARN-509 with HPMC-AS are useful for treating metastatic castration-resistant prostate In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).
Applicant argues that “none of the rejected claims is directed to a treatment regimen, much less a treatment regimen of this type. Rather, the claims are directed to dosage forms and, specifically, dosage forms that include each of ARN-509, abiraterone acetate, and HPMCAS.” Applicant’s arguments have been considered, but not found persuasive as discussed above. It is pointed out that as shown by recited teachings of POSADAS EDWIN M et al. and Grahek et al. abiraterone acetate, prednisone and solid dispersion of ARN-509 with HPMC-AS are useful for treating metastatic castration-resistant prostate cancer, and thus it would have been obvious to a person of ordinary skill in the art at the time of invention to combine abiraterone acetate, prednisone and solid dispersion of ARN-509 with HPMC-AS to obtain a composition to treat metastatic castration-resistant prostate cancer. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).

4) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over POSADAS EDWIN M et al. (CANCER RESEARCH, vol. 75, no. Suppl.15, August 2015, PTO-892 of record), in view of Grahek et al. (WO 2015/118015 A1, PTO-892 of record) as applied to claims 1-3, 4, 5, 6, 7, 9-12, 20-21, and further in view of Shin-Etsu (Technical Brochure 2005, pages 1-20, PTO-892).
POSADAS EDWIN M et al., and Grahek et al. are applied as discussed above.

Shin-Etsu teaches that HPMCAS comes in various grades and depending on the desired outcome, specific grades can be selected. See pages 5-7.
It would have been obvious to a person of ordinary skill in the art to employ HPMCAS LG (low acetyl content, granular; micronized grade) as HPMCAS in the solid dispersion. One of ordinary skill in the art would be motivated to employ HPMCAS LG (low acetyl content, granular; micronized grade) as HPMCAS, since it is known according to Shin-Etsu that HPMCAS comes in various grades and depending on the desired outcome, specific grades can be selected; and selecting the LG grade is obvious and one skilled in the art would have found it obvious to select HPMCAS-LG depending on the desired particle or solubility. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Verreck discloses a pharmaceutical composition comprising pharmaceutically acceptable carrier, abiraterone acetate and a solid dispersion comprising ARN-509, poly(meth)acrylate copolymer and hydroxypropyl methylcellulose acetate succinate or hypromellose acetate succinate (HPMCAS). See claims 1, 16, 17, 18, 43; column 11, lines 31-44; abstract; Example 3.2, column 20. It is taught that the formulations therein can further be combined with prednisone. See column 11, lines 31-44. The formulations therein are for oral administration. See column 2, lines 41-45; column 15, lines 1-3. It is taught that HPMCAS can be HPMCAS LG. See column 3, lines 10-13. Instant weight-by-weight ratios of ARN-509 : HPMCAS is taught. See column 3, line 49-column 4, line 6; column 19-column 20, Example 3.1, Example 3.2; column 21-22 Examples; claims 3, 4. It is taught that the ARN-509 is present in amorphous form. See column 12, lines 24-25. It is taught that the solid dispersion is a solid solution. See column 12, lines, 26-27. A composition in the form of tablets comprising solid dispersions of ARN-509, EUDRAGIT, HPMCAS in the ratio of 1:1.5:1.5, colloidal silica, croscarmellose sodium, microcrystalline cellulose, magnesium stearate is taught. See Example 3.2, column 20. It is taught that the amount of ARN-509 can be 60 mg. See column 11, lines 18-19; claim 24. The composition therein is used for treating treating metastatic castration-resistant prostate cancer. See abstract.
Verreck anticipates instant claims.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 


Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant’s remarks “Verreck does not constitute prior art with respect to the instant claims. For example, Applicants' Statement Under 37 CFR 3.73 (filed on December 3, 2018) and the assignment for Verreck (recorded at reel 046787, frame 0926) are to the same entity, i.e., Aragon Pharmaceuticals, Inc.” have been considered, but not found persuasive. The effective filing date of instant Application is 06/03/2016 (EP16172968.6). It is pointed out that the effective filing date of the Verreck reference (US 10,285,948) is December 5, 2014, since it gets Foreign priority to EP 14196605. Verreck reference    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6) Claims 9, 22 are rejected under 35 U.S.C. 103 as being obvious over Verreck (US 10,285,948, PTO-892) as applied to claims 1-8, 10, 11-12, 20-21 above, in view of Bosch et al. (US 2014/0287039, PTO-892).
Verreck is applied as discussed above.
Verreck does not teach the particular amount of abiraterone acetate.
Verreck does not teach the employment of glucocorticoid prednisolone.
Bosch et al. teach that abiraterone acetate in combination with prednisone or prednisolone are approved for treatment of patients with metastatic castration-resistant prostate cancer. See paras [0006]-[0007]. Zytiga® tablets (250 mg) are approved in combination with prednisone. See para [0007].
It would have been obvious to a person of employ particular amount of abiraterone acetate as in instant claim 9 in the composition taught by Verreck. 
It would have been obvious to a person of ordinary skill in the art to determine or optimize parameters such as effective amounts of abiraterone acetate employed in the composition. One 
 It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
It would have been obvious to a person of ordinary skill in the art to employ prednisolone in the composition taught by Verreck comprising a carrier, abiraterone acetate and a solid dispersion comprising ARN-509 and HPMCAS because Bosch et al. teach that abiraterone acetate in combination with prednisone or prednisolone are approved for treatment of patients with metastatic castration-resistant prostate cancer. One of ordinary skill in the art would have been motivated to employ prednisolone in the composition taught by Verreck comprising a carrier, abiraterone acetate and a solid dispersion comprising ARN-509 and HPMCAS with reasonable expectation of success of obtaining a composition for treating patients with metastatic castration-resistant prostate cancer.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in 

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-43 of Patent No: 10,285,948.  Although the conflicting claims are not identical, they are obvious over each other because they are both drawn to substantially overlapping pharmaceutical compositions comprising a carrier, abiraterone acetate and solid dispersion of ARN-509 and a polymer. The compositions, in the Patent ‘948 and in the instant application are seen to be substantially overlapping. Therefore, the instant claims 1-12 are seen to be obvious over the claims 1-43 of Patent No: 10,285,948.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ 250 mg of abiraterone acetate as in instant claim 9. One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Note: Applicants are prepared to submit a terminal disclaimer with respect to Verreck upon an indication of allowable subject matter.


2) Claims 1-12, 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 21-26, 32, 33, 37-40 of copending Application No. 15/533,188 in view of Bosch et al. (US 2014/0287039, PTO-892). Although the conflicting claims are not identical, they are obvious over each other. in view of secondary reference Bosch et al. Instant claims are drawn to a pharmaceutical compositions comprising a carrier, abiraterone acetate and solid dispersion of ARN-509 and a polymer; claims of ‘188 are drawn to a solid dispersion of ARN-509 and a polymer HPMCAS. It would have been obvious to employ abiraterone acetate and prednisone or prednisolone in a carrier with a solid dispersion of apalutamide (ARN-509) with HPMC-
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ 250 mg of abiraterone acetate as in instant claim 9. One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective amounts of abiraterone acetate employed in the compositions, since the optimization of effective amounts of known agents can be routinely optimized and is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant’s remarks that “Applicants request reconsideration of this rejection because Application Serial No. 15/533,188 no longer is pending”. It is pointed out a Notice of Allowance is sent on 01/29/2021, and the Applicant has not payed the issue fee. The rejection is valid and MAINTAINED.


US 20170216211….solid dispersion ARN-509, para [0023], Para [0030], HPMCAS;
US 9566280;
WO 2016090105 or 10,285,948 used;
US 2017/0360754;
US Patent 9387216, discloses pharmaceutical formulations for the delivery of ARN-509, and it also discloses that its formulations may take the form of a solid dispersion which also includes a poly(meth)acrylates such as Eudragit polymers. Eudragit polymers are all copolymers, as is disclosed in the Evonik evidentiary reference.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627